UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2011 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number0-22823 QAD Inc. (Exact name of Registrant as specified in its charter) Delaware 77-0105228 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 Innovation Place, Santa Barbara, California93108 (Address of principal executive offices) (805) 566-6000 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesRNo£. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £No £. Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check One): Large accelerated filer £ Accelerated filer £ Non-accelerated filer£(Do not check if a smaller reporting company) Smaller reporting companyR Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No R. As of May 31, 2011, there were 12,852,630 shares of the Registrant’s Class A common stock outstanding and 3,184,360 shares of the Registrant’s Class B common stock outstanding. QAD INC. INDEX PART I - FINANCIAL INFORMATION Page ITEM 1 Financial Statements (unaudited) Condensed Consolidated Balance Sheets as ofApril 30, 2011 and January 31, 2011 1 Condensed Consolidated Statements of Operations for the Three Months Ended April 30, 2011 and 2010 2 Condensed Consolidated Statements of Cash Flows for the Three Months Ended April 30, 2011 and 2010 3 Notes to Condensed Consolidated Financial Statements 4 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 20 ITEM 4 Controls and Procedures 21 PART II -OTHERINFORMATION 21 ITEM 1 Legal Proceedings 22 ITEM1A Risk Factors 22 ITEM 5 Other Information
